 1   James J. Romag, Esq., SBN: 241887
     Michael S. Smith, Esq., SBN: 268756
 2   Ashley N. Grindstaff, Esq., SBN: 300964
     BROWN, KORO & ROMAG, LLP
 3   2440 Camino Ramon, Suite 385
     San Ramon, CA 94583                                                       JS-6
 4   Phone: 925-830-4878
     Fax: 925-830-4879
 5
 6   Attorneys for Plaintiffs,
     MICHAEL D’ALEO and LYNNE D’ALEO
 7
 8                            UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                      EASTERN DIVISION
11 Michael D’Aleo and Lynne D’Aleo,                  No. ('CV18-02110 JGB (SHK)
12              Plaintiffs,
                                                     ORDER TO DISMISS DEFENDANT
13                     v.                            ROBERT A. DWORSHAK WITHOUT
                                                     PREJUDICE AND TO REMAND CASE
14 Robert A. Dworshak; Maribel Pina;
   EAN Holdings, LLC; Enterprise Rent-               TO STATE COURT
15 A-Car of Los Angeles, LLC, Does 1-
   100, inclusive,                                   [Fed. R. Civ. P. 41(a)(1)(A)(ii)]
16
                Defendants.                          Honorable Jesus G. Bernal
17
18
19   Pursuant to the Parties’ Stipulation and finding good cause, IT IS ORDERED:
20      1) Plaintiffs Complaint against Defendant Robert A. Dworshak is hereby dismissed
21         without prejudice, under Fed. R. Civ. P. 41(a)(1)(A)(ii), each side to bear its own
22         costs, fees, and expenses;
23      2) The remaining action, CV18-02110 JGB (SHK), is hereby remanded to the
24                                                       y Case # MCC1800871.
           Superior Court of California – Riverside County
25
26           1RYHPEHU
     Dated: _____________________                 ______________________________
                                                    ______________________________
27                                                Hoonorable Jesus G. Bernal
                                                  Honorable           Bernall
28
                                                 1
